The opinion of the court was delivered by
Bergen, J.
The record which is submitted shows that the defendant was indicted at the April Term, 1909, of the. Hud*163son County Oyer and Terminer, of the crime of administering a medicine or noxious drug with intent to cause and procure the miscarriage of a woman pregnant with child; that the indictment was regularly and in clue form handed clown for trial to the Court of Quarter Sessions of said county of Hudson April 21st, 1909; that on the 28th day of April, 1909, the defendant entered a plea of non vult contendere; that thereupon the causo was continued to the 17th day of June, on which day an order was entered that the sentence of the law be postponed, and that the cause having been continued to the 9tli clay of August, 1911, was then continued until the 2.1st clay of September, 1911, on which day it was adjudged that the said defendant be confined in the state prison for the term of five years. This judgment has been removed to this court by a writ of error and the error assigned is, that the court, notwithstanding it had postponed sentence, did thereafter pronounce a new judgment against the defendant. Unless it be assumed that the order of tlie court postponing the day of sentence is a judgment, then it is impossible -to conceive upon what theory the plaintiff in error can maintain that a new judgment was pronounced against the defendant. »
That the postponement of the day of sentence is not a final judgment, seems to us to be beyond debate in this state, and the ea<*es cited by the, plaintiff in error as holding otherwise are not pertinent. All we have before us is a record which shows that after conviction the imposition of the sentence was regularly and in due form continued until the sentence was regularly imposed. The record brought here by this writ of error shows that no judgment or sentence was entered or imposed by the court until the last day to which the cause was postponed, or continued, and as that record implies verity and is not subject to collateral assault, we can perceive no foundation for this writ of error.
Therefore the judgment below will be affirmed.